 

 

.|>.b)

\lO\

10
11
12
13
14
15
16
1 17
18
19
20
21
22
23
24
25
26
27
28

 

 

FILED

MCGREGOR W. SCOTT

 
 

United States Attomey `

KAREN A. ESCOBAR `IAN 2 5 2019
LAURA D- WITHERS cLERK, u s o\srmc'r of \ ,
Assistant United States Attorneys EASTEF\N D\STR\CT OF GM ’ ' N’A
2500 Tulare Street, Suite 4401 ` 5" . wmc .K ' “

 

Fresno, CA 93721
Telephone: (559) 497-4000
Facsimile: (559) 497-4099
Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00001 SAB
Plaintiff, UNITED STATES’ MOTION TO DISMISS
_ CONSPIRACY TO EFFECT FLIGHT TO AVOID
v. y PROSECUTION CHARGE CONTAINED IN
CRIMINAL COMPL'AINT PURSUANT TO FED. R.
BERNABE MADRIGAL CASTANEDA, CRIM. P. 48(a) AND ORDER

MARIA LUISA MORENO, and
ERASMO VILLEGAS SUAREZ,

Defendants.

 

 

The United States, by and through its undersigned counsel, hereby moves to dismiss without
prejudice the third count contained in the Criminal Complaint, Conspiracy to Effect Flight to Avoid
Prosecution, in Violation of 18 U.S.C. §§ 371 and 1073, as to the above-named defendants in the interest
of justice.

Dated: January 24, 2019 MCGREGOR W. SCOTT
United States Attomey

By: /s/ KAREN A. ESCOBAR
KAREN A. ESCOBAR
Assistant United States Attorney

 

ORDER
IT IS SO ORDERED that the third count contained in the Criminal Complaint be dismissed

Without prejudice as to the defendants named m the above-captione gmatter?%
DATE m m LS 2019 gm

SHEILA K. OBERTO
UNITED STATES MAGISTRATE JUDGE

 

MOTION TO DISMISS WITHOU'I` PREJUDICE AND
PROPOSED ORDER

 

